DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Claims 1-4 and 8-13 are allowed.

REASONS FOR ALLOWANCE
3.	The following is an examiner's statement of reasons for allowance: 
Claims 1-4 and 8-13 are allowable because the prior art made of record (Yoshito (US 20110320463 A1)) did not teach or fairly suggest the combination of elements as recited in independent Claims 1 as amended.
Specifically, the prior art Yoshito teaches an information processing system, comprising: 
a processor (Fig 1, element 22 (similarity search unit has a processor), [0032]); 
a storage device coupled to the processor (Fig 1,  element 21 (a storage unit), [0032]); and  
5a display device coupled to the processor (Fig 1, element 30, [0032]), 
wherein the storage device stores a plurality of images captured by a plurality of imaging devices (Fig 1, element 10, [0032], the personal characteristic database (a storage unit) 21 where characteristics of individual multiple photographic subjects obtained by shooting by multiple cameras 10 are stored in the form of a database), 
wherein if an image of a moving object is selected as a search query, then the processor executes a similarity search on the plurality of images 10stored in the storage device, with the selected image as the search query (Fig 2, photograph is selected as a search query based on a specify face, 10 search results are displayed,  Fig 5,  [0006], moving object, [0009], “a similarity search unit that performs a similarity search on the image of the photographic subject stored in the storage unit by using a query image (an image of a moving object); and a query image generation unit that generates a new query image by synthesizing a correct image used as a criteria with another correct image or synthesizing the correct image used as the criteria , 
wherein the display device displays a plurality of images attained as results of the similarity search (Fig 1, [0032], “an image processing unit (24) that performs image processing for displaying the images retrieved by the similarity search unit (22) on a search terminal (30)”, see also Fig 2, 10 results are displayed as a result of the similarity search), 
wherein if an image of a moving object is added as a search query, then the processor executes a similarity search with all selected images as 15search queries (Fig 4, moving object 80, Fig 5, element 91, [0039], FIG. 5 is a view showing an example of the results of the first search 91 using a query image 90.  In these search results, two other persons are retrieved. See also Fig 10, [0038], [0048]), and 
wherein the display device updates images to be displayed such that a plurality of images attained as results of the similarity search performed with all the selected images as the search queries are displayed (Fig 6, element 94, [0039], “A query image 92 shown in FIG. 6(a) is obtained by synthesizing the correct image 90 used as the criteria with the other seven correct images in FIG. 5.”).  
wherein the processor detects moving objects from the images captured by the imaging devices and stored in the storage device ([0053], the image search device 20 of the present invention is also applicable to a system that detects a suspicious individual or the like (Moving object) in real time from cameras installed in various environments .  For example,  
wherein the processor determines whether the moving objects detected in images captured by a same imaging device at differing times are a same moving object (Fig 4 & 5, [0038], “When a guard finds a person 80 (Moving object) running away within the area under surveillance, the guard searches the action history of the person 80 to check for abnormalities.  In searching the action history of the person 80, first, an image taken by any of the cameras 10 is captured as the first query image, and using this query image, a similarity search on the characteristics of the photographic subjects stored in the personal characteristic database 21 (in images captured by a same imaging device at differing times are a same moving object) is performed.  FIG. 5 is a view showing an example of the results of the first search 91 using a query image 90.  In these search results, two other persons are retrieved” [0053], “the similarity search unit 22 performs a search with prepared face images of suspicious individuals (more than one) as query images; the image processing unit 24 determines whether or not there is a score that is equal to or higher than a certain threshold value, and determining the applicable one as a suspicious individual”), 
wherein, if identification information of the imaging device and a time are inputted, the display device displays a plurality of images, among the images stored in the storage device, of the same moving object as the moving object of the selected image that was detected in the plurality of images captured by the imaging device identified by the inputted identification information during a time period including the inputted time (In Fig 2 you can specify the Date/place and specify the exact period of time and choose any camera No you want therfore shows an identification information of the imaging device (Camera 1-10) and a time are inputted (Start time/ Ending time) are specified), and 
wherein if one or more of the plurality of images displayed by the display device are added as search queries, then the processor executes a similarity search with all the selected images as the search queries (Fig 5, element 91, [0039], FIG. 5 is a view showing an example of the results of the first search 91 using a query image 90.  In these search results, two other persons are retrieved. See also Fig 10, [0038], [0048], see also Fig 9 to 11); and wherein the display device: displays an image of a map that displays a position of the imaging device that captured the image selected as the search query (FIG. 4 is a view showing an example of use scenes of the image search device of FIG. 1 and it shows displays an image of a map that displays a position of the imaging device (10) with different orientations that captured the image selected as the search query (person 80 used as a search query)  & FIG. 5 is a view for explaining the first search in the image search device of FIG. 1, [0038]-[0040]) 
But fails to teach
If an additional image of the moving object is selected as a search query, then updates the image of the map so as to add to the display the position of the imaging device that captured the additionally selected image.

4.	There are no prior art of record, whether singly or in combination, teach or suggest the above limitations together in conjunction with the other limitations of the independent claims. Therefore, these reasons put the claim in condition of allowance.

5.	The dependent claims being definite, further limiting and fully enabled by the specification are also allowed.

6.	These features, together with the other limitations of the independent claim are novel and non-obvious over the prior art of record.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
                                                     CONCLUSION
8.	The prior art made of record and not relied upon is considered pertinent to applicant s disclosure.
watanabe et al (US 20170017833 A1)
Hirai et al (US 20110096994 A1)
Nakabayashi et al (US 20110052069 A1)

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466. The examiner can normally be reached Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HICHAM SKHOUN/Primary Examiner, Art Unit 2169